Case: 1:19-cv-02818-DCN Doc #: 13 Filed: 12/18/19 1 of 1. PagelD #: 167

MINUTES OF PROCEEDINGS NORTHERN DISTRICT OF OH

 

Magnesium Machine, LLC, et al.,
Date: December 18, 2019
Plaintiff(s)
Vv. Judge Donald C. Nugent
Terves LLC, et al., Court Reporter: None
Defendant(s). Case Number: 1:19 CV 2818

 

 

 

 

 

by hedt Ahaler ¢ hud ty crunk feQD
lnk Guat dadueed ORDER fo! obtan Larne and)

I

 

 

Orme.

Hig at ahaa @ 9e
!

 

 

 

 

 

 

 

 

 

 

Ilva L Muang afiohs

Length of Proceeding: 75) Min United States District Ju ge
